DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.
Allowable Subject Matter
Claims 1, 3-4, 8-11, 16, 19-22, 26, 32-37 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claims, the prior art discloses sending a control command and a Transport Block to a second device by a first device, wherein, the Transport Block comprises at least one Code Block Group which is a basic unit for sending the Transport Block and receiving a feedback character of Hybrid Automatic Repeat request corresponding to each of the Code Block Groups in the Transport Block sent from the second device by the first device, but fails to teach and render obvious of the feedback bit stream of the TBs is determined by: determining a first threshold, wherein the first threshold indicates that HARQ feedback bits of a CBG whose quantity reaches the first threshold are bundled as one feedback bit, wherein the first threshold is determined by receiving first indication information from the second device, and wherein the first indication information indicates the first threshold; and bundling HARQ feedback bits of the CBGs in the  TBs based on the first threshold to obtain the feedback bit stream; and sending the feedback bit stream to the second device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471